Citation Nr: 0403562	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  01-04 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of prostate cancer.

2.  Entitlement to a compensable rating for impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision, by which the RO 
denied a rating in excess of 40 percent for residuals of 
prostate cancer and a compensable rating for impotence.  The 
veteran filed a notice of disagreement in December 2000, the 
RO issued a statement of the case in April 2001, and the 
veteran submitted a substantive appeal later that month.


FINDINGS OF FACT

1.  The veteran's residuals of prostate cancer have not 
required hospitalization or continuous intensive management. 

2.  The veteran has not needed to use an appliance or change 
absorbent materials more than 4 times a day.  

3.  There is no evidence of penile deformity associated with 
the veteran's service-connected impotence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.115a, 4.115b, Diagnostic Code 7528 (2003). 

2.  The criteria for a compensable rating for impotence are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.14, 4.20, 4.115b, Diagnostic Code 7522 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist 

The veteran's claims for increased ratings for residuals of 
prostate cancer and impotence (contained in a June 2000 
written statement) did not require a specific form, and he 
has not raised an issue as to the provision of a form or 
instructions for applying for benefits.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

The RO sent the veteran a development letter in June 2000, 
notice of a rating decision in November 2000, a statement of 
the case in April 2001, development letters in June 2001 and 
August 2001, a supplemental statement of the case in May 
2002, and a supplemental statement of the case in March 2003.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether 
increased ratings could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing the veteran of the information and evidence 
necessary to substantiate his claims.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(CAVC) held that the plain language of 38 U.S.C.A. § 5103(a) 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  The CAVC indicated 
that the words "upon receipt" in 38 U.S.C.A. § 5103(a) 
mandate that notice given to a claimant after an initial 
unfavorable rating decision on the claim would not comply.  

In the present case, the veteran has been given ample notice 
about providing evidence and argument in support of his 
claims.  One letter (sent in June 2000) correctly advised him 
that for the RO to consider an increase in his disability 
rating, he had to submit medical evidence that his conditions 
had worsened.  Two other letters (albeit sent after the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which enactment occurred after the rating action on 
appeal) fully described VA's various duties to notify and 
assist under the new law, as well as describing "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant."  
These notice letters were sent prior to yet another RO 
adjudication of the veteran's claims (described in the March 
2003 supplemental statement of the case).  Thus, the Board 
finds that the veteran has not been prejudiced its 
consideration of the merits of his claims.  This appeal has 
been pending for over three years.  Remanding now to try to 
cure a harmless procedural irregularity (the mailing of two 
"VCAA letters" subsequent to the initial rating decision) 
would serve only to delay final adjudication of the veteran's 
appeals.  

The RO has obtained the veteran's VA treatment records and he 
has not indicated that there are any outstanding records 
pertinent to his claim.  He underwent VA examinations in 
April 1999, August 1999, March 2000, October 2000, and 
October 2002, and the reports of all these examinations have 
been obtained and reviewed by the RO and the Board.

The veteran requested a local hearing on a September 2000 
written statement.  In July 2003, his representative asked 
for a video conference hearing.  Ultimately, on October 21, 
2003, a hearing was held at the RO before the undersigned, 
who is rendering the final determination on these claims and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c).  The Board 
concludes that this hearing fully satisfied the various 
hearing requests made by the veteran and his representative.  

During the October 2003 hearing, the veteran's representative 
noted that the examinations conducted in August 1999, March 
2000, and October 2000 did not include a review of the claims 
file, and argued that as a result the RO should not have 
relied on these examination reports when rating the veteran's 
disabilities.  While it is true that VA physicians did not 
review the veteran's claims file prior to these examinations 
(nor prior to the April 1999 and October 2002 VA 
examinations), this was not necessary anyway.  The 
information essential to determine whether a veteran is 
entitled to an increased rating is the current severity of 
the disability in question, and this is ascertained, in part, 
by contemporaneous examinations.  A VA physician, without 
reviewing the claims folder, can nevertheless adequately 
transcribe the veteran's complaints and detail any objective 
signs of disability shown on examination.  In this case, the 
Board has reviewed the various examination reports (all of 
which appear accurate and fully descriptive), the VA 
outpatient treatment records, and the veteran's hearing 
testimony, and these documents - collectively - are 
sufficient to assess the veteran's disabilities in relation 
to their history.

The veteran's representative, during the October 2003 
hearing, also appeared to argue that the issue concerning 
residuals of prostate cancer was actually whether the RO was 
correct in reducing the rating for this disability from 100 
percent to 40 percent.  By a November 1999 rating decision, 
the RO had reduced the rating for residuals of prostate 
cancer from 100 percent to 40 percent.  Yet while the veteran 
was notified of this in a letter dated on November 17, 1999, 
he never indicated disagreement with the rating decision.  
His next written submission discussing his prostate condition 
was submitted in June 2000, and in it, he merely indicated 
that he was seeking an increased rating (i.e., he did not 
specifically reference the reduction from 100 percent to 40 
percent).  Therefore, the issue on appeal is properly 
construed as being whether a rating in excess of 40 percent 
for residuals of prostate cancer is warranted (and not 
whether a reduction was proper).  

VA has substantially fulfilled its duties to notify and 
assist in this case, and there are no areas in which further 
development may be fruitful.  Remanding this case could not 
possibly benefit the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Disability ratings

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code.  This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259.

A.  Residuals of prostate cancer

The veteran underwent a radical prostatectomy in January 
1999, as treatment for adenocarcinoma of the prostate.  By a 
May 1999 rating decision, the RO granted service connection 
for residuals of prostate cancer and assigned an initial 100 
percent rating, effective from January 27, 1999.  (Service 
connection was separately granted for impotence, with a 
noncompensable rating assigned effective from January 27, 
1999).  By a November 1999 rating decision, the RO decreased 
the rating for residuals of prostate cancer to 40 percent, 
effective from February 1, 2000.  In a June 2000 written 
statement, the veteran indicated that he was seeking an 
increased rating for this disability.

Under Diagnostic Code 7598, a 100 percent rating is warranted 
when the evidence indicates malignant neoplasms of the 
genitourinary system.  A Note to this code section states 
that, if there has been no local reoccurrence or metastasis 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.

Since the January 1999 radical prostatectomy, the veteran's 
prostate cancer appears to have been successfully treated and 
there is no medical evidence of local reoccurrence.  In fact, 
his post-surgery PSA readings have remained at essentially 
undetectable levels.  Thus, this service-connected disability 
is properly rated under either voiding dysfunction or renal 
dysfunction, whichever is predominant. 

The predominant residual following the veteran's January 1999 
surgery has been voiding dysfunction (specifically, urinary 
incontinence).  For example, he specifically complained of 
urinary incontinence at the VA examinations conducted in 
April 1999, August 1999, March 2000, October 2000, and 
October 2002, as well as during numerous VA outpatient 
visits.  He has not specifically complained of any renal 
dysfunction, and no clinical findings or conclusions reflect 
any such dysfunction.  

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  As noted above, the 
veteran's primary complaint is of urinary incontinence.  A 
rating of 40 percent for urinary incontinence requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 60 percent rating requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a.  

The veteran has also complained of urinary frequency.  
However, a 40 percent rating is the maximum available for 
that symptom.  38 C.F.R. § 4.115a.  

In a June 2000 written statement and at his October 2003 
hearing, the veteran asserted that he had to wear absorbent 
materials four times a day.  At the hearing, he also said 
that frequently just being in an airplane or a crowd would 
cause spontaneous urination.  However, the evidence of record 
does not support a finding that the veteran's disability 
requires the use of an appliance, or that he actually wears 
absorbent materials which must be changed more than 4 times 
per day.  

For example, at his April 1999 VA examination, the veteran 
reported that he used one absorbent pad per day.  At the 
August 1999 VA examination, he said he occasionally had 
incontinence, but denied needing any absorbent material.  At 
a March 2000 VA genitourinary examination, he said he had to 
wear one to two absorbent materials a day.  In a June 2000 
written statement, he asserted that he wore four absorbent 
materials per day.  However, at an October 2000 VA 
examination, he said he only wore about one or two pads a 
day.  He did seek VA outpatient treatment in January 2001 for 
urinary incontinence.  

During a May 2002 VA outpatient visit, he reported occasional 
stress incontinence but said he required no pads.  He said he 
was satisfied with his voiding pattern.  At an October 2002 
VA examination, he reported that he wore a diaper which he 
changed four times a day.  During this examination, however, 
he was not wearing a diaper and his undergarments were not 
wet.  At the conclusion of the examination, the VA physician 
stated that the veteran was able to do any type of job 
because there was no disability which impaired him from 
getting work.  During a December 2002 outpatient visit, the 
veteran reported infrequent stress incontinence but denied 
wearing any pads.  He said he was satisfied with his current 
voiding pattern.  Examination revealed no urine leakage with 
coughing.  

The medical evidence detailed above clearly does not reflect 
that the veteran has needed an appliance or needs to change 
absorbent material more than 4 times a day.  Therefore a 60 
percent rating for urinary leakage is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).

B.  Impotence

There is no specific disability rating for impotence, and the 
RO has evaluated this service-connected disability by analogy 
(per 38 C.F.R. § 4.20) as penis deformity under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7522.  The Board can find no 
other diagnostic code that would be more appropriate in 
rating the veteran's disability.  There is no evidence that 
he has had removal of half or more of his penis, or that 
glans have been removed, such that would warrant 
consideration under Diagnostic Codes 7520 or 7521, 
respectively.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  During numerous VA examinations, 
outpatient visits, and his Travel Board hearing, the veteran 
repeatedly complained of impotence.  Specifically, he has 
denied the ability to have an erection, vaginal penetration, 
and ejaculation.  As noted during a March 2000 VA 
examination, he has tried (without success) Viagra, the 
"Medicated Urethral System for Erection," and a pump.  

However, the evidence of record also reflects that the 
veteran's penis (as well as testes, spermatic cord, and 
epididymis) appear consistently normal on examination.  Thus, 
because the medical evidence does not reflect that the 
veteran suffers from both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for impotence.  Furthermore, the 
veteran has already been awarded special monthly compensation 
under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), 
due to loss of use of a creative organ.  So the fact that he 
is impotent has, to a large extent, already been taken into 
account.  In any case, a compensable rating is not warranted 
under Diagnostic Code 7522.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of prostate cancer is denied.

Entitlement to a compensable rating for impotence is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



